Citation Nr: 0030709	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed skin 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946 and from February 1948 to August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in November 1996.  

In November 2000, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  

In an April 1998 statement, the veteran raised the issue of 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 due to a spinal injury as a result of surgery 
for prostatitis.  As that claim has not been adjudicated, it 
is referred to the RO for the appropriate action.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As such, the veteran's claim of service connection for a skin 
condition must be remanded in order to assure that the RO's 
duty to assist the veteran in the development of his claim 
has been met.  

The Board notes that in November 2000, the veteran testified 
at the hearing that he had received a diagnosis of chloracne 
in 1977.  He also testified that he had been told by a Dr. 
Campo at Walter Reed Army Hospital that he had chloracne due 
to Agent Orange exposure.  

Thus, the RO should attempt to obtain all pertinent medical 
records and then schedule the veteran for a VA examination to 
determine the current nature and likely etiology of the 
claimed skin condition.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed skin condition since 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source, not 
currently of record.  In addition, the RO 
should obtain all VA and Walter Reed Army 
Hospital records of treatment of the 
veteran that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
competent evidence to support his 
assertions that he has a current skin 
disability due to disease or injury in 
service, including as the result of the 
exposure to Agent Orange.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO then should take appropriate 
steps in order to schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
skin disorder.  All indicated testing 
should be performed.  The claims folder 
must be made available to the examiner 
for review.  The examiner should elicit 
from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran is suffering 
from a current skin disability due to 
disease or injury that was incurred in or 
aggravated by service.  The examiner 
should also opine was to whether he is 
currently suffering chloracne due to 
exposure to Agent Orange in service.  A 
complete rationale for all opinions 
expressed must be set forth in detail.  

3.  After completion of the above 
requested development, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include the new 
legislation noted above, and should then 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



